Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 1 of 13 - Page ID#: 220




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                         PIKEVILLE

        KATRINA WATTS, as                              )
        Administratrix of the Estate of                )
        Leon Rucker Jackson,                           )
                                                       )          No. 7:19-CV-113-REW
              Plaintiff,                               )
                                                       )           OPINION & ORDER
        v.                                             )
                                                       )
        UNITED STATES OF AMERICA, et al.,              )
                                                       )
              Defendants.                              )
                                                       )

                                          *** *** *** ***

              On December 7, 2017, USP-Big Sandy1 inmate Leon Rucker Jackson was stabbed

    to death. Katrina Watts, as estate administratrix,2 alleges that Prison personnel were

    deliberately indifferent to a substantial risk of serious harm to Jackson. Defendants—the

    Prison, its operators (the United States and, more directly, the Federal Bureau of Prisons),

    and then-warden (Gregory Kizziah)3—contend that the Plaintiff fails to plausibly allege a

    basis for their liability and, as to certain claims, that the Court lacks jurisdiction; they thus

    move for dismissal. For the reasons fully explained below, the Court finds the complaint’s

    Federal Tort Claims Act allegations jurisdictionally deficient and that the remaining

    theories fail to state a plausible entitlement to relief. On these grounds, the Court grants

    Defendants’ motion.




    1
      A federal penitentiary in Inez, Kentucky; hereinafter, the “Prison” or “Big Sandy.”
    2
      The “Estate” or “Plaintiff.”
    3
      The “Warden” or “Kizziah.”


                                                   1
Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 2 of 13 - Page ID#: 221




    I.     BACKGROUND

           The Estate bases its claims on the following straightforward factual allegations.4

    Through late 2017, Leon Jackson was incarcerated at USP-Big Sandy. On December 7,

    2017, Prison officials transported Jackson to a Prestonsburg, Kentucky, hospital. Medical

    records indicate Jackson had suffered “stab wound injuries to the upper left chest area[.]”

    DE 6 ¶ 25. Jackson succumbed to those stab wounds the same day.

           The Estate alleges that Defendants “carelessly and/or negligently and with willful

    and wanton deliberate indifference to a substantial risk of serious harm to Mr. Jackson left

    [him] unsupervised, violated their own protocols and rules for protecting prisoners from

    harm, [and] caused and contributed to cause [ ] Jackson to be stabbed to death while in

    their custody and control[.]” DE 6 ¶ 26. Based on these contentions, the Estate claims

    violations of various constitutional provisions under 42 U.S.C § 1983 and levels state law

    theories, via the FTCA, against all Defendants. DE 6 at ¶¶ 29–44. Defendants pursue

    dispositive relief on all claims. DE 22 (Motion to Dismiss or for Summary Judgment). The

    motion stands fully briefed and ripe for review. DE 24 (Response); DE 26 (Reply).

    II.    LACK OF JURISDICTION – RULE 12(b)(1)

           Defendants first argue that the Court lacks jurisdiction to consider Plaintiff’s state-

    law negligence (Count I) and wrongful death--under KRS 411.130—(Count II) theories




    4
      Under the relevant standard, the Court assesses (and, here, recites) the facts in favor of
    and as alleged by Plaintiffs. Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). The
    factual summary is taken from the operative complaint, DE 6.


                                                 2
Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 3 of 13 - Page ID#: 222




    and thus seek dismissal under Rule 12(b)(1).5 “Where subject matter jurisdiction is

    challenged pursuant to Rule 12(b)(1), the plaintiff has the burden of proving jurisdiction in

    order to survive the motion. . . . Moreover, the court is empowered to resolve factual

    disputes when subject matter jurisdiction is challenged.” Moir v. Greater Cleveland Reg’l

    Transit Auth., 895 F.2d 266, 269 (6th Cir. 1990) (citations omitted); see also Fed. R. Civ.

    P. 8(a)(1). Thus, “if subject-matter jurisdiction turns on contested facts, the trial judge may

    be authorized to review the evidence and resolve the dispute on her own.” Arbaugh v. Y&H

    Corp., 126 S. Ct. 1235, 1237 (2006).

           First, the “FTCA clearly provides that the United States is the only proper defendant

    in a suit alleging negligence by a federal employee.” Allgeier v. United States, 909 F.2d

    869, 871 (6th Cir. 1990). Indeed, for “personal injury or death arising or resulting from the

    negligent or wrongful act or omission of any employee of the Government,” the FTCA’s

    “remedy against the United States” is “exclusive[.]” 28 U.S.C. § 2679(b)(1). “Any other

    civil action or proceeding for money damages . . . is precluded[.]” Id.; see Simmons v.

    Himmelreich, 136 S. Ct. 1843, 1848 (2016) (“Under the exclusive remedies provision, a

    plaintiff generally cannot sue an employee where the FTCA would allow him to sue the

    United States instead.”).6 “Thus, an FTCA claim against a federal agency or employee as




    5
      The operative complaint is no model of clarity. Plaintiff captions the second pleaded count
    as a “Wrongful Death” claim under both KRS 411.130 and 42 U.S.C. § 1983. See DE 6 at
    10 (Count II) (emphasis omitted). Watts’s response suggests she may have, contrary to the
    claim verbiage, intended only a § 1983 theory. See DE 24 at 4–5. Nonetheless, for
    completeness and given jurisdictional concerns, the Court addresses a potential FTCA
    theory (which would, in context, govern any state-law allegation).
    6
      There is an exception to this exclusivity provision for “suits alleging constitutional
    violations.” See id. at n.4. This portion of the Court’s analysis of Count II concerns only
    the count fraction that alleges wrongful death pursuant to KRS 411.130. The Court takes
    up the alleged constitutional violations below.


                                                  3
Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 4 of 13 - Page ID#: 223




    opposed to the United States itself must be dismissed for want of jurisdiction.” Galvin v.

    Occupational Safety & Health Admin., 860 F.2d 181, 183 (5th Cir. 1988); see Jude v.

    Comm’r of Soc. Sec., 908 F.3d 152, 157 (6th Cir. 2018) (“[T]he only proper defendant in

    an FTCA claim is the United States.”). In addition to the United States, Plaintiff has sued

    a federal agency, a federal prison, and eleven federal employees. See DE 6 at 1–2 (caption).

    The Court lacks jurisdiction over the FTCA claims against named Defendants other than

    the federal government.7

           Applicable law, though for different reasons, also directs jurisdictional dismissal of

    the FTCA theory against the United States. The record shows that Plaintiff failed to comply

    with pre-filing exhaustion requirements. Section 2675(a) governs:

           An action shall not be instituted upon a claim against the United States for
           money damages for injury or loss of property or personal injury or death
           caused by the negligent or wrongful act or omission of any employee of the
           Government while acting within the scope of his office or employment,
           unless the claimant shall have first presented the claim to the appropriate
           Federal agency and his claim shall have been finally denied by the agency
           in writing and sent by certified or registered mail. The failure of an agency
           to make final disposition of a claim within six months after it is filed shall,
           at the option of the claimant any time thereafter, be deemed a final denial
           of the claim for purposes of this section.

    28 U.S.C. § 2675(a). The Sixth Circuit has unequivocally held that the FTCA’s

    administrative exhaustion requirement is a jurisdictional prerequisite. See Blakely v. United

    States, 276 F.3d 853, 864 (6th Cir. 2002) (“Plaintiffs failed to exhaust their administrative



    7
      Plaintiff offers zero indication, in the pleading or briefing, that she is alleging any
    Defendant was acting other than “within the scope of his office or employment at the time
    of the incident[.]” 28 U.S.C. § 2679(d)(1). And, the defense notes that, but for Plaintiff’s
    failure to exhaust, the United States would have moved to substitute itself for the other
    named Defendants. See DE 22-1 at 4 n.1. The Court interprets this representation as an
    implicit certification that the individual Defendants acted within their employment scope
    during the relevant period. See 28 U.S.C. § 2679(d)(1) (describing pre-substitution
    certification predicate).


                                                 4
Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 5 of 13 - Page ID#: 224




    remedies in a timely fashion in accordance with the [FTCA] . . . , which deprived the district

    court of jurisdiction to entertain their claims.”); see also Bangas v. Potter, 145 F. App’x

    139, 142 (6th Cir. 2005). Plaintiff does not dispute that she initiated this action before her

    administrative claim8 was finally denied, or before the Government’s 6-month response

    window closed. The record confirms the premature filing. See DE 22-2 (Eads Decl. & Ex.

    Dec. 2019 Administrative Compl.); DE 24-4; DE 24-5; DE 1 (Original Compl. filed

    12/3/19).9

           Instead, Plaintiff argues that the FTCA filing requirements “serve as a double-

    edged sword[,]” reasoning that if Watts had not “preserved her claims by filing a Civil

    Complaint, then the case would have been time barred pursuant to KRS 413.180.” DE 24

    at 5. Watts misunderstands the applicable law. For FTCA purposes, “state law determines

    whether there is an underlying cause of action; but federal law defines the limitations

    period and determines when that cause of action accrued.” Chomic v. United States, 377




    8
      Plaintiff’s brief claims a November 29, 2019, filing. See DE 24 at 5. The record includes
    a Form 95-109 complaint that reflects a signature on that date. See DE 24-5. However,
    counsel Panos claims only a December 2019, mailing. See DE 24-4 (Panos Decl.) ¶ 3, 5–
    6; see also id. at 29 (Ex. USPS tracking information reflecting a December 3, 2019,
    delivery). In any event, even if the Court gave Plaintiff the benefit of the November date,
    the jurisdictional analysis would not change.
    9
      Watts does not claim that counsel’s pre-claim FOIA inquiries constituted a § 2675(a)-
    compliant exhaustion effort. See DE 24-4. In any event, binding caselaw would foreclose
    such a contention. See Blakely, 276 F.3d at 864–65 (“[A]n administrative claim under the
    FTCA must be in careful compliance with [the statutory] terms. In order for a claim to be
    complete, it must include a claim for damages in a sum certain.” (citations omitted)).


                                                  5
Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 6 of 13 - Page ID#: 225




    F.3d 607, 611 (6th Cir. 2004) (quotation marks and alterations omitted). Because § 2401(b)

    supplies the relevant filing deadlines,10 Plaintiff faced no limitations-based whipsaw.

           Nor can the fact that the United States has now finally denied the claim, see DE 26-

    1, retroactively cure the premature filing defect. See McNeil v. United States, 113 S. Ct.

    1980, 1983–84 (1993) (“The interest in orderly administration of this body of litigation is

    best served by adherence to the straightforward statutory command.”); see also United

    States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *5 (6th Cir. June 2, 2020)

    (noting “the general rule that [courts] must strictly enforce statutory limits on the timing of

    a claim’s filing”). Because Plaintiff failed to establish a proper jurisdictional hook, the

    Court grants the defense’s Rule 12(b)(1) request and dismisses the FTCA claims, without

    prejudice, for lack of jurisdiction.11 See Jude, 908 F.3d at 157 (“Federal courts are courts




    10
       The provision states: “A tort claim against the United States shall be forever barred
    unless it is presented in writing to the appropriate Federal agency within two years after
    such claim accrues or unless action is begun within six months after the date of mailing,
    by certified or registered mail, of notice of final denial of the claim by the agency to which
    it was presented.” 28 U.S.C. § 2401(b).
    11
       Following the Supreme Court’s work “over the last decade or so to distinguish between
    jurisdictional rules (that bear on the competence of courts to hear a claim) and non-
    jurisdictional mandatory rules (that do not),” the jurisdictional interpretation of the FTCA
    exhaustion requirement may warrant a fresh look. Alam, 2020 WL 2845694, at *2; see,
    e.g., United States v. Kwai Fun Wong, 135 S. Ct. 1625, 1638 (2015) (“[T]he FTCA’s” 28
    U.S.C. § 2401 “time bars are nonjurisdictional.”); Lexmark Int’l, Inc. v. Static Control
    Components, Inc., 134 S. Ct. 1377, 1388 n.4 (2014) (rejecting so-called “statutory
    standing” requirements as jurisdictional predicates); Arbaugh, 126 S. Ct. at 1245 (Title
    VII’s “does not speak in jurisdictional terms or refer in any way to the jurisdiction of the
    district courts.”). Nonetheless, binding precedent mandates treatment of the § 2675
    requirement at the jurisdictional threshold. See Petrovic v. United States, No. 17-6186,
    2018 WL 4959031, at *1 (6th Cir. June 8, 2018) (“In [the FTCA] context, exhaustion is a
    jurisdictional requirement.”). Further, even if the exhaustion requirement were a non-
    jurisdictional mandatory claim-processing rule, it would make little difference here. The
    defense timely objected to Watts’s failure to exhaust. See Hamer v. Neighborhood Hous.
    Servs. of Chicago, 138 S. Ct. 13, 17 (2017) (“If properly invoked, mandatory claim-
    processing rules must be enforced, but they may be waived or forfeited.”).


                                                  6
Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 7 of 13 - Page ID#: 226




    of limited jurisdiction; the plaintiff carries the burden of demonstrating that either the

    Constitution or a statute has granted the court jurisdiction over a given suit, and that it may

    therefore hear it.”); see also F.D.I.C. v. Meyer, 114 S. Ct. 996, 1000 (1994) (“[T]he terms

    of the United States’ consent to be sued in any court define that court’s jurisdiction to

    entertain the suit.” (alterations and quotation marks omitted)).

    III.    FAILURE TO STATE A CLAIM – RULE 12(b)(6)

            As to the remaining claims, the defense argues Plaintiff failed to allege a theory

    under which they could plausibly be liable. Specifically, Defendants contend that Watts’s

    claims under 42 U.S.C. § 1983, in this suit naming only federal agencies and officials,

    fatally fail to allege conduct under color of state law. For the following reasons and under

    governing law, the Court agrees and thus dismisses Plaintiff’s remaining claims under Rule

    12(b)(6).

                                         Applicable Standard

            To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

    accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

    129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1974

    (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

    allows the court to draw the reasonable inference that the defendant is liable for the

    misconduct alleged.” Id. However, “a formulaic recitation of a cause of action’s elements

    will not do[.]” Twombly, 127 S. Ct. at 1965. Courts “must construe the complaint in the

    light most favorable to the plaintiff and accept all allegations as true.” Keys, 684 F.3d at

    608. Yet, courts need not accept “legal conclusion[s] couched as [ ] factual allegation[s].”

    Papasan v. Allain, 106 S. Ct. 2932, 2944 (1986). The Court evaluates and tests the well-




                                                   7
Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 8 of 13 - Page ID#: 227




    pleaded complaint contents. Peterson v. Ostrander, No. 17-2160, 2018 WL 4739692, at *2

    (6th Cir. Apr. 6, 2018) (“[T]he court must confine its analysis to the pleadings and accept

    all well-pleaded allegations as true.”).

            Generally, “matters outside of the pleadings are not to be considered” by a court in

    ruling on a motion to dismiss. Hammond v. Baldwin, 866 F.2d 172, 175 (6th Cir. 1989).

    However, the Court may “consider other materials that are integral to the complaint, are

    public records, or are otherwise appropriate for the taking of judicial notice.” Ashland, Inc.

    v. Oppenheimer & Co., 648 F.3d 461, 467 (6th Cir. 2011) (internal quotation marks and

    citation omitted).12

            Hinging on Rule 8’s minimal standards, Twombly and Iqbal require a plaintiff to

    “plead facts sufficient to show that her claim has substantive plausibility.” Johnson v. City

    of Shelby, 135 S. Ct. 346, 347 (2014). Where plaintiffs state “simply, concisely, and

    directly events that . . . entitle[ ] them to damages,” the rules require “no more to stave off

    threshold dismissal for want of an adequate statement[.]” Id.; El-Hallani v. Huntington Nat.

    Bank, 623 F. App’x 730, 739 (6th Cir. 2015) (“Although Twombly and Iqbal have raised

    the bar for pleading, it is still low.”).




    12
       Though Defendants alternatively argue (briefly) for summary judgment, the Court
    undertakes no Rule 56 analysis. The Court does not consider the parties’ extra-pleading
    submissions or convert the motion into one for summary judgment via Rule 12(d).
    “[C]onversion . . . should be exercised with great caution and attention to the parties’
    procedural rights.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 487 (6th Cir.
    2009). Plaintiff tenders some non-pleading material of her own, see DE 24 (five-exhibit
    suite), but ardently asserts that a Rule 56 ruling would be premature. Thus, and despite
    (properly) considering certain non-pleading materials for jurisdictional purposes, the Court
    plumbs claim plausibility under Rule 12(b)(6) based on the complaint alone.


                                                  8
Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 9 of 13 - Page ID#: 228




                                         42 U.S.C. § 1983

           “To state a claim under § 1983, a plaintiff must allege the violation of a right

    secured by the Constitution and laws of the United States, and must show that the alleged

    deprivation was committed by a person acting under color of state law.” West v. Atkins,

    108 S. Ct. 2250, 2254–55 (1988) (emphasis added). Again, Plaintiff has sued the federal

    government, a federal agency, a federal prison, and eleven federal employees. DE 6 at ¶¶

    10–13. “[A]s a general matter, the federal government and its officials are not subject to

    suit under § 1983.” Haines v. Fed. Motor Carrier Safety Admin., 814 F.3d 417, 429 (6th

    Cir. 2016). “This is because actions taken by federal agencies are governed by and are

    taken pursuant to federal statute, and federal officials typically act under color

    of federal law[.]” Id. (citations, quotation marks, and alterations omitted) (emphasis in

    original). Plaintiff alleges no state-authorized role or acts by any Defendant—an essential

    element of any § 1983 claim. 13 Thus, Watt’s § 1983 allegations fail to state viable claims,

    and the Court dismisses the remaining counts under Rule 12(b)(6).

                                         Additional Notes

           Defendants alternatively argue that Plaintiff’s claims would fail if re-pleaded as

    Bivens theories. Yet, Watts—the master of her complaint and represented by counsel—

    contends no Bivens claim and does not seek (another) amendment. Plaintiff—despite notice



    13
       Plaintiff also does not substantively oppose Defendants’ argument regarding this
    deficiency, which blankets the § 1983 theories. See Humphrey v. U.S. Attorney Gen.’s
    Office, 279 F. App’x 328, 331 (6th Cir. 2008) (“[W]here, as here, plaintiff has not raised
    arguments in the district court by virtue of his failure to oppose defendants’ motions to
    dismiss, the arguments have been waived.”); Scott v. State of Tenn., 878 F.2d 382 (6th Cir.
    1989) (“[I]f a plaintiff fails to respond or to otherwise oppose a defendant’s motion, then
    the district court may deem the plaintiff to have waived opposition to the motion. See
    Elmore v. Evans, 449 F. Supp. 2, 3 (E.D. Tenn. 1976), aff’d, 577 F.2d 740 (6th Cir. 1978)
    (unpublished per curiam).”); see also LR 7.1(c).


                                                 9
Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 10 of 13 - Page ID#: 229




     of the “color of state law” deficiency—expressly reiterated that § 1983 is the legal basis

     for Count II. See DE 24 at 5. The pleading explicitly taps the remaining causes at issue,

     Counts III–V, as § 1983 claims. See DE 6 at 12–13. Neither the complaint nor Plaintiff’s

     response mentions the word Bivens. See generally id.; DE 24. Under the circumstances,

     “this Court has no obligation to salvage Plaintiff’s lawsuit by converting or

     recharacterizing [the § 1983] claims.” Sawaf v. Lexington-Fayette Urban Cty. Gov’t, No.

     5:17-CV-00405-JMH, 2018 WL 4688725, at *2 (E.D. Ky. Sept. 28, 2018); see Mitchell v.

     Chapman, 343 F.3d 811, 825 (6th Cir. 2003) (finding no “authority in support of

     [plaintiff’s] blanket proposition that a court must convert a Section 1983 claim asserted

     against federal officials to one asserting Bivens violations”).

              Because Plaintiff has not requested amendment, the Court does not rely on, as a

     basis for decision, futility analysis. However, for completeness only, the Court notes that

     an amendment effort—at this stage and as to any Bivens theory—would likely be futile.

     “Bivens claims have a one year statute of limitations under Kentucky law.” Mitchell, 343

     F.3d at 825. In the Bivens context, “[t]he question of when the statute of limitations [begins]

     to run, however, is determined by federal law.” Ruff v. Runyon, 258 F.3d 498, 500 (6th Cir.

     2001).

              Under federal law the statute begins to run when plaintiffs knew or should
              have known of the injury which forms the basis of their claims. This
              inquiry focuses on the harm incurred, rather than the plaintiff’s
              knowledge of the underlying facts which gave rise to the harm. A
              plaintiff has reason to know of his injury when he should have discovered
              it through the exercise of reasonable diligence.




                                                   10
Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 11 of 13 - Page ID#: 230




     Id. at 500–01 (internal citations and quotation marks omitted) (emphasis added). Per the

     operative complaint, Jackson died on December 7, 2017. DE 6 ¶ 1. Watts initiated this suit

     on December 3, 2019, nearly 2 years later.14

            Further, as to any official capacity claims15 or allegations against entity Defendants,

     Bivens claims are available only against federal officials in their individual capacities.

     F.D.I.C., 114 S. Ct. at 1005 (“It must be remembered that the purpose of Bivens is to

     deter the officer. . . . If we were to imply a damages action directly against federal agencies

     . . . there would be no reason for aggrieved parties to bring damages actions against

     individual officers.” (emphasis in original)). Put differently, “[i]f a federal prisoner in a

     BOP facility alleges a constitutional deprivation, he may bring a Bivens claim against the

     offending individual officer, subject to the defense of qualified immunity. The prisoner

     may not bring a Bivens claim against the officer’s employer, the United States, or the BOP.”

     Correctional Services Corp. v. Malesko, 122 S. Ct. 515, 522 (2001).

     IV.    CONCLUSION

            Mr. Jackson’s death, undoubtedly sad and concerning, deserves scrutiny. The Court

     is not here validating the conduct (or lack thereof) on December 7. However, the Court can




     14
        Given Plaintiff’s failure to pursue a legally viable theory, the Court sees no need to
     ultimately decide whether a Bivens claim could be timely. However, the Court notes in
     passing that despite the general rule that federal law governs claim accrual, the Sixth
     Circuit has found that the KRS 413.180 one-year period running “from the date that the
     representative of the estate was appointed” is Kentucky’s “most similar”—and thus
     properly borrowed, per Wilson v. Garcia, 105 S. Ct. 1938 (1985)—statute of limitations
     for a § 1983 wrongful death action. Shepherd v. Wellman, 313 F.3d 963, 971 (6th Cir.
     2002). Here, dismissal of Plaintiff’s § 1983 claims does not hinge on timeliness. And,
     again, the Court declines to substantively analyze whether any un-pleaded Bivens theory
     might be timely under Shepherd’s rationale.
     15
        See Kentucky v. Graham, 105 S. Ct. 3099, 3105 (1985) (noting effective identity of
     official capacity employee allegations and direct claims against entity employer).


                                                   11
Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 12 of 13 - Page ID#: 231




     address only the pleadings before it. On this record, Plaintiff has sued federal entities and

     officials under § 1983 without alleging state action, and pleaded FTCA claims without

     meeting mandatory procedural predicates. By not effectively linking alleged misfeasance

     (or nonfeasance) to an actionable theory, and by ignoring jurisdictional prerequisites, the

     complaint is legally deficient. The Court currently lacks jurisdiction over the unexhausted

     FTCA claims. Nonetheless, Watts will have another chance to secure merits review on the

     now-exhausted claims via a properly and timely instituted action.

            As to the balance of the claim slate, § 1983 liability turns on the existence of

     catalyzing unconstitutional action of a governing official or—by policy or custom—suable

     person cloaked with state authority. The Court, taking the facts alleged as true and properly

     applying the Iqbal/Twombly filter, finds that the complaint lacks the factual content

     required to plausibly indicate § 1983 liability for any extant Defendant.

            For all these reasons and on the stated terms, the Court ORDERS as follows:

                    1. The Court DISCHARGES DE 23;

                    2. The Court GRANTS DE 22 on terms;

                    3. The     Court   DISMISSES        Plaintiff’s   §   1983   claims   WITH

                        PREJUDICE;




                                                  12
Case: 7:19-cv-00113-REW-CJS Doc #: 27 Filed: 06/17/20 Page: 13 of 13 - Page ID#: 232




                    4. The Court, given the jurisdictional deficit, DISMISSES Plaintiff’s

                        FTCA claims WITHOUT PREJUDICE;16 and

                    5. The Court will enter a separate judgment.

            This the 17th day of June, 2020.




     16
       See Blakely, 276 F.3d at 864 (“[T]he government has waived its sovereign immunity to
     suits for tort actions under the FTCA, but only insofar as the plaintiff has exhausted his
     administrative remedies.”); cf. Carmichael v. City of Cleveland, 571 F. App’x 426, 435
     (6th Cir. 2014) (“Dismissals for lack of jurisdiction . . . should be made without
     prejudice.”); Ernst v. Rising, 427 F.3d 351, 367 (6th Cir. 2005) (“Our cases, too, recognize
     that dismissals for lack of jurisdiction should generally be made without prejudice. . . . In
     the final analysis, the district court’s dismissal order[, relying on sovereign-immunity
     grounds,] was premised on a lack of jurisdiction, and the court gave no explanation for
     turning its back on the heavy presumption that a dismissal for lack of jurisdiction will be
     without prejudice.”).


                                                  13
